Order, entered August 27, 1963 . sustaining special appearance of objectors and denying application, unanimously affirmed, without costs. There was a failure to join the objectors as parties and serve them as such. There was a complete failure to serve one of the two objectors, and the other -was served in another capacity. Indeed, the order to show cause mistakenly was drafted to direct service not on the objectors, service being directed to be made on the Committee on Vacancies. It was mere coincidence that one of the committee was also one of the objectors. The Election Law requirements are strict as to service and joinder of'indispensable parties. (See Matter of Swan v. Cohen, 179 Mise. 69, affd. 262 App. Div. 956, affd. 286 N. Y. 678.) This is unfortunate in a case where actual notice was received by the parties affected, but traditional interpretation offers insufficient leeway. *781Despite the practical disenfranchisement, the order must be affirmed; but leave to appeal to the Court of Appeals is granted. Concur —Botein, P, J., Breitel, Stevens, Eager and Steuer, JJ.